Title: To Alexander Hamilton from James McHenry, 23 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War department 23d. May 1799.

I received yesterday your two letters of the 18. and 21. instant. You will see by the enclosed schedule No. 1. the quantity of Clothing Arms accoutrements &c. which has been ordered for the several regiments. Money for the recruiting service and pay and forage for the Officers has been forwarded as is mentioned in Schedule No. 2.

It is to be understood that the whole Clothing for no one Regiment has been sent on, that a part only can or has been forwarded to each; and that the purveyor is using every exertion to complete the reimainder in time to meet the wants of the several Regiments, which he will now be able to do a vessel having arrived from Liverpool supposed to have the articles he wanted.
I am extremely sorry at the misconception that has happened respecting the hats for the Infantry. It could not however have been mentioned by me to you, that they were fashioned to be full cocked for the present year; because the Contract for them had been ordered before the General Officers decided on the Change, and I understood the manufacturer of them had so far advanced as to admit of no change in their form, without a material loss to the public. I shall make enquiry of the Purveyor; who had the exclusive direction of this business, and at all events see that the Contract for the ensuing year shall produce hats of the proper form and dimensions. For this purpose I must request you to send me a pattern hat. The Purveyor expects also a Pattern Haversack.
Cockades and loops have always heretofore been furnished by the Soldier under the direction of his Officer. If you are of opinion the public ought to depart from this practice and furnish loops, cockades, and materials to cock the hats, I shall take measures accordingly.
I have directed sixty Copies of the Baron Steubens regulations for “the order and discipline of the Troops of the United States” to be sent to Colonel Stevens, subject to your disposition.
I received this morning the enclosed letter from Major Daniel Bradley. You will take such order respecting its object as may be proper. I shall send him recruiting money and suspend forwarding Cloathing until I can learn your determination relative to the place he is to recruit at.
I am Sir   With great respect   Your obed servant
James McHenry
Major General Alexander Hamilton
